511 F.2d 1390
Marshall W. CLARK, Jr., Appellant,v.Caspar WEINBERGER, Secretary of the United States Departmentof Health, Education and Welfare, Appellees.
Cal. No. 576, Docket 74-2358.
United States Court of Appeals, Second Circuit.
Argued Jan. 15, 1975.Decided Jan. 24, 1975.

Kenneth Goodman, St. Albans, Vt.  (Douglas L. Molde, Vermont Legal Aid, Inc., St. Albans, Vt.), for appellant.
William B. Gray, Asst. U.S. Atty., District of Vermont (George W.F. Cook, U.S. Atty., District of Vermont, and Samuel C. Fish, REgional Atty. and George Eng, Asst. Regional Atty., Dept. of Health, Education and Welfare, Boston, Mass., of counsel), for appellee.
Before WATERMAN, FRIENDLY and GURFEIN, Circuit Judges.
PER CURIAM:


1
Appeal from an order of the United States District Court for the District of Vermont.  The order is affirmed n the opinion of Honorable James S. Holden, Chief Judge of the United States District Court for the District of Vermont, 389 F. Supp. 1168.